      Case 1:20-cv-03629-VSB Document 17 Filed 06/04/20 Page 1 of 2




VIA CM/ECF

June 4, 2020

Hon. Vernon S. Broderick
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

       Re:      Ecogensus LLC v. Pacella, No. 1:20-cv-03629-VSB

Dear Judge Broderick:

       On behalf of Defendant Matthew Pacella (“Pacella”), I write to you to request an
extension of time to answer, plead, or otherwise respond to the Plaintiffs’ Complaint, up to
and including July 4, 2020. Pacella was served with the Complaint and Summons on May 14,
2020, which makes his current responsive deadline June 4, 2020. No previous extensions
have been requested by or granted for Pacella. Counsel for Pacella and Plaintiffs stipulate
and agree to the requested extension.

        The extension of time requested is warranted because Plaintiffs’ complaint is
expansive in both length and scope. Plaintiffs have set out nine causes of actions against five
different defendants—the complaint spans 46 pages and more than 200 paragraphs of
allegations. As counsel for Pacella, my client and I anticipate the need for additional time to
adequately evaluate the allegations in the complaint and to thoroughly answer, plead, or
otherwise respond to the claims therein. The brief extension of time requested will not cause
prejudice to any Party or the Court, and it is not sought for dilatory reasons or any other
improper purpose.




             3900 East Mexico Avenue, Suite 300, Denver, CO 80210, T (720) 213.0675
     Case 1:20-cv-03629-VSB Document 17 Filed 06/04/20 Page 2 of 2
                                                           June 4, 2020
                                                            Page 2 of 2


       In light of the information provided above, the stipulated extension is reasonable.
Defendant Matthew Pacella respectfully requests that the Court allow him until July 4, 2020,
to answer, plead, or otherwise respond to Plaintiffs’ complaint.


                                            Respectfully submitted,

                                            /s/ Patrick H. Peluso

                                            Patrick H. Peluso
                                            Woodrow & Peluso, LLC
                                            3900 E. Mexico Ave., Suite 300
                                            Denver, CO 80210
                                            Counsel for Defendant Matthew Pacella




           3900 East Mexico Avenue, Suite 300, Denver, CO 80210, T (720) 213.0675
